 


 HR 2754 ENR: Collectible Coin Protection Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2754 
 
AN ACT 
To amend the Hobby Protection Act to make unlawful the provision of assistance or support in violation of that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Collectible Coin Protection Act.  
2.Provision of assistance or supportThe Hobby Protection Act (15 U.S.C. 2101 et seq.) is amended— 
(1)in section 2— 
(A)in subsection (b), by inserting , or the sale in commerce after distribution in commerce;  
(B)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following: 
 
(d)Provision of assistance or supportIt shall be a violation of subsection (a) or (b) for a person to provide substantial assistance or support to any manufacturer, importer, or seller if that person knows or should have known that the manufacturer, importer, or seller is engaged in any act or practice that violates subsection (a) or (b). ; and  
(C)in subsection (e) (as so redesignated), by striking and (b) and inserting (b), and (d);  
(2)in section 3— 
(A)by striking If any person and inserting (a) In general.—If any person;  
(B)by striking or has an agent and inserting , has an agent, transacts business, or wherever venue is proper under section 1391 of title 28, United States Code; and  
(C)by adding at the end the following: 
 
(b)Trademark violationsIf the violation of section 2 (a) or (b) or a rule under section 2(c) also involves unauthorized use of registered trademarks belonging to a collectibles certification service, the owner of such trademarks shall have, in addition to the remedies provided in subsection (a), all rights provided under sections 34, 35, and 36 of the Trademark Act of 1946 (15 U.S.C. 1116, 1117, and 1118) for violations of such Act. ; and  
(3)in section 7, by adding at the end the following: 
 
(8)The term collectibles certification service means a person recognized by collectors for providing independent certification that collectible items are genuine.  
(9)The term Trademark Act of 1946 means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.). .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
